      Case 4:19-cv-00607-MW-MAF Document 12 Filed 04/27/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

MARGARET W. McBRIDE
and JOE H. SMITH,

      Plaintiff,

v.                                           Case No. 4:19cv607-MW/MAF

BENEFICIAL FLORIDA, INC.,
ET AL.

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 10. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to comply with Court Orders.” The Clerk shall also close the file.

      SO ORDERED on April 27, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
